IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DIANE FLORIAN,                              : No. 138 WM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
CIVIL SERVICE COMMISSION (DEPT.             :
OF MILITARY & VETERANS AFFAIRS),            :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 12th day of October, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.